Title: From George Washington to Lieutenant Colonel Joseph Reed, 30 October 1775
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 30th Octr 1775.

After you left this yesterday Mr Tudor presented me with the Inclosed—as there may be some observations worthy of notice I forward it to you, that it may be presented to the Congress; but I would have his remarks upon the frequency of

General Courts Martial consider’d with some degree of caution, for although the nature of his Office affords him the best oppertunity of discovering the Imperfection of the present Rules & Regulations for the Army, yet, a desire of lessening his own trouble may induce him to transfer many matters from a Genl Court Martial where he is the principal Actor, to Regimental Courts where he has nothing to do—I do not know that this is the case, but as it may be, I think it ought not to be lost sight of.
In your conference with Mr Bache be so good as to ask him whether the two Posts which leave Philadelphia for the Southward both go through Alexandria, & if only one, which of them it is, the Tuesday’s or Saturday’s that I may know how to order my Letters from this place.
My Letter to Colo. Harrison on the subject we were speaking of, is inclosed, and open for your perusal—put a Wafer under it, & make what use you please of it. Let me know by the Post or &ca what the World says of Men & things: My Compliments to Mrs Reed & with sincere regard I remain Dr Sir Yr Affecte Humble Ser.

Go: Washington

